If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re K. SHEHEE, Minor.                                               October 13, 2022

                                                                      No. 360101
                                                                      Genesee Circuit Court
                                                                      Family Division
                                                                      LC No. 17-134015-NA


Before: K. F. KELLY, P.J., and BORRELLO and CAMERON, JJ.

PER CURIAM.

        Respondent-father1 appeals as of right the trial court’s order terminating his parental rights
to the minor child, KS, under MCL 712A.19b(3)(j) (reasonable likelihood child will be harmed if
returned to parent’s home). We affirm.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        This case arose in the context of a contentious, and often violent, relationship between
respondent-father and respondent-mother. KS was removed from respondents’ care following an
altercation—after which, respondent-father was arrested on criminal charges of domestic violence
and child abuse. The criminal court imposed a no-contact order between respondents. Over the
course of this case, respondent-father was granted unsupervised parenting time visits. Despite the
no-contact order and respondent-mother’s active substance abuse, respondent-father allowed
respondent-mother to attend these visits. Respondent-father’s temper persisted and he had angry
outbursts in KS’s presence. The Department of Health and Human Services (DHHS) filed a
petition to terminate respondent-father’s parental rights. The trial court authorized the petition and
terminated his parental rights. This appeal followed.




1
 Respondent-mother was a respondent in the trial court proceedings and the trial court terminated
her parental rights to KS. She is not a party to this appeal.


                                                 -1-
                                  II. STANDARD OF REVIEW

        “The clear error standard controls our review of both the court’s decision that a ground for
termination has been proven by clear and convincing evidence and, where appropriate, the court’s
decision regarding the child’s best interest.” In re Williams, 286 Mich App 253, 271; 779 NW2d
286 (2009) (quotation marks and citation omitted); MCR 3.997(K). Clear error exists when this
Court “is left with the definite and firm conviction that a mistake has been made.” In re Williams,
286 Mich App at 271 (quotation marks and citations omitted). “The interpretation and application
of statutes and court rules are . . . reviewed de novo.” In re Sanders, 495 Mich 394, 404; 852
NW2d 524 (2014). Further, this Court defers to “the special opportunity of the trial court to judge
the credibility of the witnesses who appeared before it.” In re Ellis, 294 Mich App 30, 33; 817
NW2d 111 (2011).

                     III. STATUTORY GROUNDS FOR TERMINATION

        Respondent-father argues that the trial court erred in finding statutory grounds for
termination because there was no evidence showing a risk of harm to KS if she were returned to
his care. We disagree.

                                   A. LAW AND ANALYSIS

        “To terminate parental rights, a trial court must find by clear and convincing evidence that
at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss, 301
Mich App 76, 80; 836 NW2d 182 (2013). “Only one statutory ground need be established by clear
and convincing evidence to terminate a respondent’s parental rights, even if the court erroneously
found sufficient evidence under other statutory grounds.” In re Ellis, 294 Mich App at 32. In this
case, the trial court found statutory grounds to terminate respondent-father’s parental rights under
MCL 712A.19b(3)(j). Under MCL 712A.19b(3)(j), termination is proper where: “[t]here is a
reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will be
harmed if he or she is returned to the home of the parent.” “A parent’s failure to participate in and
benefit from a service plan is evidence that the parent will not be able to provide a child proper
care and custody.” In re White, 303 Mich App 701, 710; 846 NW2d 61 (2014).

       The trial court concluded statutory grounds existed to terminate respondent-father’s
parental rights on the basis of his history of domestic violence and because respondent-father
continued contact with respondent-mother despite their violent history, respondent-mother’s drug
use, and the no-contact order. In the trial court’s view, respondent-father allowed respondent-
mother to “cloud” his judgment and that he was “well aware of mom’s drug problems and drug
abuse and the potential risk and hazard to your child, but, for whatever reason, you overlook it.”
Although he participated in services, the trial court found respondent-father received “no
discernable benefit.” The trial court determined there was a risk of future harm to KS because
respondent-father failed to take responsibility for his actions with respect to his anger issues, and
because he continued to expose KS to respondent-mother, an active drug user.

        The facts support the trial court’s findings. Respondent-father’s temper persisted
throughout the case as demonstrated by his outbursts in the foster care office and his violent
interactions with respondent-mother. Moreover, despite knowledge of respondent-mother’s drug



                                                -2-
abuse, respondent-father allowed respondent-mother to interact with KS during his unsupervised
parenting time visits. Respondent-father denied these allegations, stating that others were lying.

        Respondent-father argues that he completed many of the services required of him and that
there was no evidence showing past harm, or the potential for future harm, to KS. This assertion
is belied by the record. This case began as a result of respondent-father’s violent temper and
respondent-mother’s drug use, and there was no evidence either condition had subsided by the
time of termination. Because these conditions posed a risk of harm to KS, we are not left with a
definite and firm conviction the trial court erred in finding statutory grounds for termination under
MCL 712A.19b(3)(j).

                                     III. BEST INTERESTS

       Respondent-father argues the trial court clearly erred in finding that termination was in
KS’s best interests. We disagree.

                                   A. LAW AND ANALYSIS

        “Once a statutory ground for termination has been established by clear and convincing
evidence, a preponderance of the evidence can establish that termination is in the best interests of
the child.” In re Medina, 317 Mich App 219, 237; 894 NW2d 653 (2016). “ ‘The focus at the
best-interest stage has always been on the child, not the parent.’ ” In re Payne/Pumphrey/Fortson,
311 Mich App 49, 63; 874 NW2d 205 (2015) (brackets omitted), quoting In re Moss, 301 Mich
App at 87. “In assessing whether termination of parental rights is in a child’s best interests, the
trial court should weigh all evidence available to it.” In re Payne/Pumphrey/Fortson, 311 Mich
App at 63. The trial court should consider:

       [T]he child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, [] the advantages of a foster home over the
       parent’s home . . . the length of time the child was in care, the likelihood that the
       child could be returned to her parents’ home within the foreseeable future, if at all,
       and compliance with the case service plan. [Id. at 63-64 (quotation marks and
       citations omitted).]

The trial court could also consider the risk of harm if the child were returned to the parent. See In
re VanDalen, 293 Mich App 120, 141-142; 809 NW2d 412 (2011).

        The trial court found termination was in KS’s best interests “due to her age, due to the
length of time this has gone on, that she has a right to some permanence and finality.” These
findings are supported by the record. At the time of the termination hearing, KS had been in foster
care for more than three years. There were reports KS was struggling with her mental health as a
result of her foster care status. Further, testimony that respondent-father had angry outbursts in
KS’s presence was also relevant because it suggested that these outbursts would persist if KS were
returned to respondent-father.

        Respondent-father argues that termination was improper because he was bonded with KS,
had housing, was able to support KS, and “it would be worse for her to know that she did not have
a father at all.” Although there was evidence demonstrating that respondent-father was bonded to


                                                -3-
KS and he had housing, there was competing evidence that he was inappropriate in his interactions
with KS and he allowed respondent-mother, a known drug user, to live in the home. There was
also evidence that KS’s foster family intended to be an adoptive resource for KS, which negates
respondent-father’s concern she would “not have a father at all.” On this record, there is no
evidence demonstrating the trial court clearly erred in finding termination was in KS’s best
interests.

       Affirmed.



                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Stephen L. Borrello
                                                           /s/ Thomas C. Cameron




                                               -4-